Citation Nr: 1012478	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-29 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.       


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The appellant was in missing status (but accepted as 
Recognized Guerilla Service) from July 15, 1942 to March 17, 
1945; status under MPA terminated on March 17, 1945; had 
Recognized Guerilla Service from March 18, 1945 to May 27, 
1945; and had regular Philippine Army Service from May 28, 
1945 to March 31, 1946.   

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits was originally denied by a 
decision of the Department of Veterans Affairs (VA) Manila, 
Philippines, Regional Office (RO), dated in June 2000, on 
the basis that the appellant did not have recognized service 
to establish entitlement to the benefit.  That decision is 
final.  

This matter comes now before the Board of Veterans Appeals 
(Board) on appeal from September 2007 and November 2007 
decisions of the RO wherein it was determined that the 
appellant did not have recognized service to establish 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits. The appellant filed a notice of 
disagreement in March 2008, and a statement of the case was 
issued in August 2008.  He submitted a timely substantive 
appeal (VA Form 9) in September 2008.  

It is noted that the RO's September and November 2007 
decisions, and August 2008 statement of the case, implicitly 
reopened and addressed the claim on the merits of 
entitlement versus on the basis of whether new and material 
evidence had been received to reopen a previously denied 
claim.

Notwithstanding the RO's actions, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Consequently, the issue before the Board is the threshold 
question of whether new and material evidence has been 
submitted, as set out on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a decision letter, dated in June 2000, the RO denied 
the appellant's original claim of entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits; VA notified the appellant of its decision and of 
his appellate rights, but he did not initiate an appeal 
within one year.  

2.  In September 2007, the appellant filed an application to 
reopen his claim.

3.  The evidence received since the unappealed June 2000 
decision letter, when viewed in the context of all the 
evidence, is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate 
the claim, nor does it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
upon the appellant for nonservice-connected disability 
pension benefits.   


CONCLUSIONS OF LAW

1.  The June 2000 decision letter, in which the RO denied 
entitlement to basic eligibility for nonservice-connected 
pension benefits, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to 
establish the appellant's  basic eligibility for nonservice-
connected pension benefits, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159(a), 20.1100 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law as to whether 
the appellant has the required service to establish basic 
eligibility for nonservice-connected disability pension 
benefits.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

It is also pertinent to note that, in VAOPGCPREC 5-2004 
(June 23, 2004), the VA General Counsel held that VCAA does 
not require either notice or assistance when the claim 
cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  


II.  Legal Criteria and Analysis

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected disability pension benefits since he 
had active military service during World War II. He argues 
that his service as member of the Recognized Guerrillas and 
the Regular Philippine Commonwealth Army should make him 
eligible for nonservice-connected pension benefits.  The 
appellant further maintains that he also served in the U.S. 
Armed Forces in the Far East (USAFFE), from September 1941 
to March 1946, and that such service should make him 
eligible for nonservice-connected pension benefits.  

Governing law, in accordance with 38 U.S.C.A. § 1521(a), 
requires that the Secretary shall pay to each veteran of a 
period of war who meets the necessary service requirements 
and who is permanently and totally disabled from non-
service- connected disability not the result of the 
veteran's willful misconduct, pension at the prescribed 
rate.  38 U.S.C.A. §§ 1502, 1521.   

A veteran meets the service requirements of this section if 
such veteran has served in the active military, naval, or 
air service: (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j) (West 2002).

In accordance with 38 U.S.C.A. § 107(a), service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South 
West Pacific Area, or other competent authority in the Army 
of the United States, shall not be deemed to have been 
active military, naval, or air service for the purposes of 
any law of the United States conferring rights, privileges, 
or benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) Contracts of National 
Service Life Insurance entered into February 18, 1946; (2) 
the Missing Persons Act; and (3) Chapters 11, 13 (exception 
§ 1312(a)), and 23 of this title.  Chapter 11 exclusively 
concerns compensation for service-connected disability or 
death, and Chapter 13 exclusively concerns dependency and 
indemnity compensation for service-connected death.

By a decision letter, dated in June 2000, the RO denied the 
appellant's original claim of entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits.  The RO noted that it had considered the September 
1976 AGUZ Form 632 issued by the service department, the 
United States Army.  In that document, the service 
department reported that the appellant was in missing status 
(but accepted as Recognized Guerilla Service) from July 15, 
1942 to March 17, 1945; status under MPA terminated on March 
17, 1945; had Recognized Guerilla Service from March 18, 
1945 to May 27, 1945; and had regular Philippine Army 
Service from May 28, 1945 to March 31, 1946.  As the 
appellant had only Recognized Guerrilla Service and service 
in the Philippine Commonwealth Army prior to July 1, 1946, 
and as Chapter 15, regarding pension for nonservice- 
connected disability, was not specifically listed in the 
exception portion of 38 U.S.C.A. § 107(a), the appellant's 
Recognized Guerrilla Service and service in the Philippine 
Commonwealth Army service did not satisfy the requirements 
for eligibility for nonservice-connected disability pension 
benefits.  Thus, the RO concluded that although the 
appellant served as a member of the Recognized Guerrilla 
Service and the Regular Philippine Commonwealth Army, the 
United States service department had verified that the 
appellant did not have qualifying military service for the 
purpose of conferring basic eligibility upon the appellant 
for nonservice-connected disability pension benefits.  The 
claim for entitlement to nonservice-connected disability 
pension benefits was denied on the basis of having no legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant was timely notified of the adverse decision.  
He did not file a notice of disagreement within one year of 
having received notice thereof.  Thus, the June 2000 
determination became final.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's June 2000 determination is either cumulative or 
redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Consequently, the Board 
notes that if the appellant is to reopen his claim, there 
must be received a statement from the United States service 
department to the effect that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected disability pension 
benefits.  Given the restrictive nature of determining 
eligibility, any other evidence, regardless of the source, 
would not be new and material since it would not relate to 
an unestablished fact necessary to substantiate the claim, 
nor would it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
for nonservice-connected disability pension benefits.

Although the claimant has submitted evidence of service 
since the denial in June 2000, including copies of documents 
from the Philippine Army Headquarters, the evidence of 
service recapitulates or reinforces the facts that were 
before the RO in 2000, and as such the evidence submitted 
does not meet the requirements for the reopening of the 
claim, since the documents that were new were not issued by 
the United States service department.  

The critical question with respect to the claim for basic 
eligibility for nonservice-connected disability pension 
benefits was and remains whether there is evidence of 
verifying qualifying service from the United States service 
department, and the evidence received since the June 2000 RO 
determination does not adequately address this fundamental 
problem with the appellant's claim.  Nothing has changed 
from a factual standpoint since the last denial of this 
claim.  There remains a lack of evidence verifying that the 
appellant had qualifying military service that makes him 
eligible for nonservice-connected disability pension 
benefits.  

The Board reiterates that service department findings as to 
the fact of service with the United States Armed Forces are 
binding upon VA for purposes of establishing entitlement to 
benefits.  Duro, supra.  It is pertinent to note that only 
service department records can establish if and when a 
person had qualifying active service.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  In the absence of such evidence 
from the United States Armed Forces and without verification 
of qualifying service by the service department, the 
appellant's claim continues to lack legal entitlement under 
the applicable provisions of law.  Thus, it remains subject 
to denial on the basis of a lack of legal merit.  Sabonis, 6 
Vet. App. at 426.  

The Board recognizes that it is the appellant's contention 
that he was inducted into the USAFFE in September 1941, and 
served until March 1946, and that such service should make 
him eligible for nonservice-connected pension benefits.  In 
this regard, even if an earlier period of service, prior to 
July 1942, was recognized, such service would still be prior 
to July 1, 1946, and would not satisfy the requirements for 
eligibility for nonservice-connected pension benefits.  

In summary, the additional evidence submitted by the 
appellant since the June 2000 denial, does not, from a legal 
standpoint, verify that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected pension benefits.  No 
evidence has been received from the service department, nor 
has any evidence been received that would require 
verification from the service department.  See Capellan v. 
Peake, 539 F.3d 1373 (Fed. Cir. 2008).    

Therefore, the Board must find that the additional evidence 
is not material, since it does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
would it raise a reasonable possibility of substantiating 
the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The Board concludes, for reasons summarized 
above, that the appellant's claim continues to lack legal 
entitlement under the applicable provisions of the law.  
Thus, it remains subject to denial on the basis of a lack of 
legal merit.  Sabonis, 6 Vet. App. at 426.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for nonservice-connected disability 
pension benefits.  38 C.F.R. § 3.156(a).  As new and 
material evidence has not been submitted to reopen the 
appellant's claim of basic eligibility for nonservice-
connected disability pension benefits, the claim may not be 
reopened and the appeal must be denied.




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits is not reopened, and 
the appeal is accordingly denied.  





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


